    Case 6:20-cr-00050-PGB-DCI Document 30 Filed 06/19/20 Page 1 of 2 PageID 60



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                        Case No. 6:20-cr-50-Orl-40DCI

GEORGE POULO,

         Defendant.
                                             /

                         WAIVER OF DEFENDANT’S PRESENCE AT
                      ARRAIGNMENT AND ENTRY OF NOT GUILTY PLEA

         George Poulo, through his undersigned counsel, hereby waives his right to be present at

arraignment and enters a plea of not guilty. 1 Undersigned counsel certifies that he has read and

reviewed the Superseding Indictment (Doc. 28) with Mr. Poulo by telephone. Mr. Poulo has

authorized undersigned counsel to represent that Mr. Poulo understands and consents, knowingly

and voluntarily, to waiving his presence at arraignment. Further, undersigned counsel certifies

that he has read and reviewed this waiver of presence at arraignment with Mr. Poulo.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that undersigned electronically filed the foregoing Waiver of

Defendant’s Presence at Arraignment and Entry of Not Guilty Plea with the Clerk of Court by

using the CM/ECF system, which will send a notice of electronic filing to Shawn Napier, Assistant

United States Attorney, this 19th day of June, 2020.




1
 See Fed. R. Crim. P. 10(b) & (c); see also Administrative Orders: Case No. 8:20-mc-25 at Doc. 1 and 6:20-mc-17 at
Doc. 1.
Case 6:20-cr-00050-PGB-DCI Document 30 Filed 06/19/20 Page 2 of 2 PageID 61
                                       UNITED STATES OF AMERICA V. GEORGE POULO
                                                                         6:20-cr-50-Orl-40DCI
                     Waiver of Defendant’s Presence at Arraignment and Entry of Not Guilty Plea


                                                       Respectfully submitted,

                                                       JAMES T. SKUTHAN
                                                       ACTING FEDERAL DEFENDER


                                                        /s/Joshua R. Lukman
                                                       Joshua R. Lukman
                                                       Assistant Federal Defender
                                                       Florida Bar Number 0088213
                                                       201 South Orange Avenue, Suite 300
                                                       Orlando, Florida 32801
                                                       Telephone: 407-648-6338
                                                       Fax: 407-648-6765
                                                       E-Mail: joshua_lukman@fd.org


    CONSENT TO WAIVER OF DEFENDANT'S PRESENCE AT ARRAIGNMENT
                AND RECEIPT OF PLEA OF NOT GUILTY

       I hereby accept the Waiver of Defendant's Presence at Arraignment and Entry of Not Guilty

Plea and direct that the plea of not guilty be received for filing.



Date:_______________________________                   ___________________________________
                                                                 EMBRY J. KIDD
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
